Title: To Thomas Jefferson from George Wythe, 10 April 1800
From: Wythe, George
To: Jefferson, Thomas



G’ Wythe to T’Jefferson
10 of april, 1800.

After the seventh decad of my years began i learned to write with the left hand, as you may see by this specimen, and that with ease, although slowly. yet if to write were painfull, i should, before this time, have answered your letter of 28 of february: but i have been endeavouring to recollect what little of parliamentary procedings i formerly knew, and find myself unable to give information on the questions which you propounded. adieu, my best friend.
